               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             8:17-CR-313

vs.                                                        ORDER

SHERRI L. ATKINS,

                   Defendant.

      This matter is before the Court on the defendant's unopposed motion to
extend his self-surrender date (filing 116). The motion will be granted.


      IT IS ORDERED:


      1.    The defendant's motion to extend (filing 116) is granted.


      2.    The defendant shall surrender for service of sentence at the
            institution designated by the Bureau of Prisons before 1:00
            P.M. on January 29, 2020.


      3.    The Clerk of the Court is directed to provide a certified copy
            of this order to the United States Marshal.


      Dated this 7th day of August, 2019.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
